United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1718
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Kenneth Craig James

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: October 23, 2019
                              Filed: October 24, 2019
                                   [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Kenneth James appeals the sentence the district court1 imposed after he pleaded
guilty to a drug offense. His counsel has moved to withdraw and has filed a brief

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

      After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (discussing abuse-of-discretion review of sentence
for substantive reasonableness). Having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues for appeal.
Accordingly, we grant counsel’s motion, and we affirm.
                       ______________________________




                                        -2-